               Case 1:17-cr-00025-ER Document 414 Filed 05/08/20 Page 1 of 3
MEMO ENDORSED
                             FREEMAN, NOOTER & GINSBERG
                                      ATTORNEYS AT LAW

 LOUIS M. FREEMAN                                                         75 MAIDEN LANE
 THOMAS H. NOOTER*                                                           SUITE 503
 LEE A. GINSBERG                                                       NEW YORK, N.Y. 10038

                                                                           (212) 608-0808
 *NY AND CALIF. BARS                                                  TELECOPIER (212) 962-9696


                                       May 8, 2020

 Honorable Edgardo Ramos
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, NY 10007                                              Consent Letter Motion

 RE:       United States v. Almaleh and Iotova, 17 Cr. 25 (ER)

 Your Honor:

        I am writing to request (with the consent of the government to the specific
 terms outlined below) that the Court order that the passports of both defendants,
 which are now in the possession of the New York Office of Pre-Trial Services, to
 be released to me (not directly to the defendants) so that I can accompany them to
 various offices where they are applying for public benefits, such as subsidized
 housing, SNAP (food stamp) benefits, Medicaid, a New York State non-driver ID
 card for Mr. Almaleh, and Social Security Disability Benefits (to be reinstated) for
 Mr. Almaleh. (I have been deputized by co-counsel for Mr. Almaleh to provide
 assistance to him as well as my client, Ms. Iotova).

        Since the defendants were both released on March 27, 2020 it has been
 extremely difficult obtaining housing, food and medical benefits, etc., for them,
 mostly because of the lack of government identification. For many of the online
 applications we have been able to use photocopies of their passport pages, but to
 get over a seemingly insurmountable hurdle (where the public authorities believe
 that they have assets in a bank account which was closed long ago, but where the
 bank will not verify that without being presented with identification), we need to
 be able to go to the aforementioned bank and several other offices with the actual
 identification documents. Hopefully the result of one of these efforts will be to get

                                            -1-
        Case 1:17-cr-00025-ER Document 414 Filed 05/08/20 Page 2 of 3




a New York State non-driver identification for Mr. Almaleh, and to update the
current New York State driver’s licence for Ms. Iotova, and the passports can be
returned to the safe-keeping of the Pre-Trial Services Officer.

       I will note here that since the clients were released on March 27, 2020, we
attorneys have been sharing the cost of housing them in a low-priced hotel in mid-
Manhattan because they were turned away from the New York City shelter system
because of lack of identification and lack of proof that they husband and wife. We
are actually relieved that they are not in the shelter system where they would be far
more exposed to Covid-19, be separated from each other (Mr. Almaleh speaks
very little English and is disabled), and probably could not stay in the shelter
during the daytime, and thus be wandering the streets. With the generous help of a
social worker from the Federal Defender Office, Rachelle Veasley, we have filed
the various applications and appeals of denials to obtain benefits for them with
partial success. But some of the benefits are dependent on a grant of other of the
benefits, some of which have been denied for mysterious reasons (a claim of
“unearned income,” for example), and thus the process needs a boost by my going
with the clients to the offices with the government-issued identifications.

       I have communicated with AUSA Robert Sobelman who has no objection
provided that we have a pre-determined date by which the passports will be
returned to Pre-Trial Services and that the defendants themselves are not given the
passports but rather that I will hold onto them and be with them when they need to
be presented. I would propose May 29, 2020 as a date by which the passports will
be returned to Pre-Trial Services, and that if for any reason that length of time is
not sufficient that I will make a new application stating the specific reasons we
need them for more time. I expect, in fact, that I will be able to return the passports
within a few days.

       I have also communicated with Pre-Trial Services Officer Erin Cunningham
who is supervising the clients, who said that I should make this application to the
Court.

      Thus, my request is to permit Pre-Trial Services to release the U.S.
passports of the defendants, Antoaneta Iotova and Issak Almaleh, to me, as the
attorney for them, to maintain in my custody and use for presentation by me when
needed to the officials of various public agencies and banks, which I will do

                                          -2-
        Case 1:17-cr-00025-ER Document 414 Filed 05/08/20 Page 3 of 3




personally without giving the passports to the defendants, and that I will return
them to the Pre-Trial Services Office on or before May 29, 2020.

      Thank you.

                                       Sincerely,

                                       /s/ Thomas H. Nooter
                                       Thomas H. Nooter
                                       Attorney for Defendant Iotova

cc:   AUSA Robert Sobelman, Esq., by ECF



                                                    The application is X granted
                                                                       __ denied


                                                    Edgardo Raihos, U. S .D .J
                                                    Dated: _____
                                                           May. 08, 2020  _
                                                    New York, New York




                                         -3-
